Citation Nr: 1138494	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable disability rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from March 1997 to March 2001.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 RO rating decision that, in pertinent part, denied a compensable rating for left ear hearing loss.  

The Veteran also filed a notice of disagreement with the January 2006 RO denial of a claim for an increased rating for denervation of the inferior alveolar nerve, residual of molar extraction.  By way of a July 2007 rating action, the RO awarded an increased rating to 10 percent for this condition.  In August 2007, the Veteran submitted a statement indicating that he was satisfied with the rating.  That claim is thus not currently before the Board.

In May 2011, the Board remanded the matter on appeal for additional development.


FINDING OF FACT

The Veteran's left ear hearing loss is manifested by no worse than a numerical designation of I.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) (2011) was sent to the Veteran in January 2007.  The letter informed him that the evidence must support a worsening of his disability to substantiate the claim.  The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements, the January 2007 letter also provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  Any timing error in regards to the letter was subsequently cured by the readjudication of the claim by an August 2011 Supplemental Statement of the Case.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA examinations, most recently in May 2011, and the Veteran has submitted private medical records.  The May 2011 VA examination substantially fulfilled the development requested in the May 2011 Board remand.  

The Board notes that the Court of Appeals for Veterans Claims (the Court) has held that VA's policy of conducting all audiometry testing of hearing loss claimants in a sound-controlled room is valid. The Court found that there was no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results. Moreover, there was no evidence of the existence of any alternative testing method available.  It was also found that an audiologist must provide a description of the functional effects caused by the hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The audiologist who conducted the February 2010 audio examination elicited information on the functional effects caused by the hearing loss.  The Court has held that even if an audiologist's description of the functional effects of his hearing disability was somehow defective, the Veteran bears the burden of demonstrating on appeal any prejudice caused by a deficiency in an examination. Martinak, 21 Vet. App. at 455-56, citing Marciniak v. Brown, 10 Vet .App. 198, 201 (1997) (stating that the appellant must allege "with specificity any prejudice" that results from an alleged procedural error); cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007) (concluding that the essential fairness of the adjudication was not affected by VA's failure to obtain service medical records).  The Veteran has not indicated that there was a deficiency in the most recent examination and further examination is unnecessary.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim
 
The Veteran contends that his service-connected left ear hearing loss is more severe than indicated by the noncompensable disability rating previously granted him.  In a November 2006 notice of disagreement, the Veteran reported that the left ear hearing loss disability was an employment barrier to the New York State Police.  

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155 (West 2002 and Supp. 2010); 38 C.F.R. § 4.1 (2011). Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2011). 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1 (2011), where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Under 38 C.F.R. § 4.85 (2011), Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b) (2011). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d) (2011). 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2011). The provisions of 38 C.F.R. § 4.86(b) (2011) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral. That numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately. The regulatory provisions provide the following guidance:

TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


















TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
The findings for each ear from either Table VI or Table VIa, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. 

TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
*Review for entitlement to special monthly compensation under §3.350 of this chapter.

On Table VII, the horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  

The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

The Veteran underwent a VA examination in June 2007 to assess the severity of his hearing loss. The audiological evaluation found pure tone thresholds, in decibels, as follows:

  



HERTZ



1000
2000
3000
4000
AVERAGE
LEFT
10
5
40
40
24
RIGHT
5
0
15
0
5

The average pure tone threshold for the service connected left ear was 24 and speech discrimination was 96 percent.  The non-service-connected right ear had an average pure tone threshold of 5 and a speech recognition score of 96 percent. 

Normally, when hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral designation of I. 38 C.F.R. §§ 3.383, 4.85(f) (2011). 

Under 38 C.F.R. § 3.383(a)(3), special consideration for paired organs and extremities, compensation is payable for the combinations of service-connected and non-service connected disabilities as if both disabilities were service-connected.  Hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service connected disability and hearing impairment as a result of non-service connected disability that meets the provisions of 38 C.F.R. § 3.385. Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold is the specified frequencies is 40 decibels or greater, which it is at the 4000 Hz level. 

The June 2007 VA examiner determined that the Veteran's right ear hearing was within normal limits by VA guidelines.  Any hearing loss in the right ear is not so severe as to meet the provisions of 38 C.F.R. § 3.385 to be considered a disability and the right ear will not be considered as if it were service-connected.  The non-service connected ear will be assigned a Roman numeral designation of I.  38 C.F.R. §§ 3.383 (a)(3), 4.85(f) (2011). 

Using Table VI, the left ear findings correspond to Level I and the right ear is deemed to correspond to Level I. After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable disability rating. 

The June 2007 VA examination findings also do not indicate that the Veteran's left ear hearing loss should be considered under the provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, since the VA examination does not demonstrate puretone thresholds at each of the four specified frequencies of 55 decibels or more, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.   

The Veteran underwent another VA examination in May 2011 to assess the severity of his hearing loss. The audiological evaluation found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
LEFT
10
5
45
55
29
RIGHT
10
0
10
10
8

The service-connected left ear had an average pure tone threshold of 29, with speech discrimination of 96 percent.  The non-service-connected right ear had an average pure tone threshold of 8, with a speech discrimination of 96 percent

As the non-service-connected right ear hearing loss still does not meet the criteria to be considered a disability under 38 C.F.R. § 3.385, it is still assigned a Roman numeral designation of I.  The left ear findings also correspond to Level I. After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable rating evaluation. 

The Veteran's left ear hearing loss also continues to not warrant consideration under 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, as the puretone threshold at each of the four specified frequencies is not 55 decibels or more, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.   

During the May 2011 VA examination, the Veteran also reported that he had difficulty understanding speech during quiet and group conversations, and that he often positioned himself so that his right ear faced the speaker.  He also indicated that he often requires speech repetition and that although not debilitating, it was frustrating in both personal and professional relationships.

The Board notes that although the Veteran reported having problems obtaining employment, as noted in his November 2006 notice of disagreement, the August 8, 2006 letter from audiologist D.R.H. indicated that the Veteran passed his hearing evaluation according to New York State Police criteria.  Furthermore, when discussing the Veteran's functional effects due to hearing loss, the May 2011 VA examiner only reported difficulty understanding speech in certain situations and noted that the Veteran was currently employed.

Finally, the disability picture in this case does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for a compensable disability rating for his left ear hearing loss is denied. 



ORDER

A compensable disability rating for left ear hearing loss is denied.  


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


